Citation Nr: 1609987	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  04-27 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an effective date earlier than June 18, 2003, for the grant of service connection for osteoarthritis of the right shoulder.
 
2.  Entitlement to an effective date earlier than June 18, 2003, for the grant of service connection for tendonitis of the left shoulder.
 
3.  Entitlement to an effective date earlier than May 27, 2010, for the grant of service connection for peripheral neuropathy of the right shoulder.
 
4.  Entitlement to an effective date earlier than May 27, 2010, for the grant of service connection for peripheral neuropathy of the left shoulder.

5.  Entitlement to an effective date earlier than February 20, 2004, for the grant of service connection for right wrist osteoarthritis.
 
6.  Entitlement to an effective date earlier than February 20, 2004, for the grant of service connection for left wrist osteoarthritis.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to February 1978.

These matters came to the Board of Veterans' Appeals (Board) initially on appeal from a July 2011 rating decision issued by the Appeals Management Center (AMC) in Washington, DC.  The RO in Seattle, Washington has current jurisdiction of this case. 

In April 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript is of record.  Additional evidence was submitted along with a waiver of initial RO consideration.

In an August 2014 rating decision the RO granted service connection for posttraumatic stress disorder (PTSD).  After the Veteran expressed disagreement with the assigned effective date, the RO issued a SOC in March 2015.  The Veteran did not perfect an appeal as to such issue.  In addition, he indicated during his personal hearing that he does not wish to further pursue the claim.  Therefore, the issue of entitlement to an earlier effective date for the grant of service connection for PTSD is not in appellate status.  




FINDINGS OF FACT

1.  On November 8, 1999, VA received the Veteran's original claims for bilateral shoulder, bilateral wrist and cervical spine disabilities, as relevant.

2.  In a March 2000 rating decision, the RO denied the Veteran's original service connection claims for bilateral shoulder, bilateral wrist, and cervical spine disabilities; the Veteran received notification of that decision in April 2000.  He did not appeal the rating decision and it became final with respect to the bilateral shoulder and bilateral wrist disability claims, but due to a subsequent finding of clear and unmistakable (CUE), the cervical spine claim remaining pending. 

2.  Thereafter, the earliest communication that may be reasonably construed as seeking to reopen a claim of entitlement to service connection for right and left shoulder disabilities was the Veteran's petition to reopen received by VA on 
June 18, 2003.

3.  A May 2010 VA examiner related the Veteran's peripheral neuropathy in the right and left shoulders to his service-connected cervical spine disability; however, the Veteran's November 8, 1999, claim for cervical spine disability reasonably included a claim for peripheral neuropathy of the shoulders. 

4.  The earliest communication that may be reasonably construed as seeking to reopen a claim of entitlement to service connection for right and left wrist disabilities is the Veteran's petition to reopen received by VA on February 20, 2004.


CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date earlier than June 18, 2003, for the grant of service connection for osteoarthritis of the right shoulder.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

2.  The criteria are not met for an effective date earlier than June 18, 2003, for the grant of service connection for osteoarthritis of the left shoulder.  38 U.S.C.A. §§  5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

3.  The criteria are met for an effective date of November 8, 1999, for the grant of service connection for peripheral neuropathy of the right shoulder, secondary to service connected cervical spine disability.  38 U.S.C.A. §§  5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

4.  The criteria are met for an effective date of November 8, 1999, for the grant of service connection for peripheral neuropathy of the left shoulder, secondary to service connected cervical spine disability.  38 U.S.C.A. §§  5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

5.  The criteria are not met for an effective date earlier than February 20, 2004, for the grant of service connection for right wrist osteoarthritis.  38 U.S.C.A. §§  5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

6.  The criteria are not met for an effective date earlier than February 20, 2004, for the grant of service connection for left wrist osteoarthritis.  38 U.S.C.A. §§  5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

II.   Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

This appeal arises from the Veteran's disagreement with the initial disability ratings and effective dates assigned following the grants of service connection for right and left wrist osteoarthritis, osteoarthritis of the right shoulder, tendonitis of the left shoulder, and peripheral neuropathy of both shoulders.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Veteran's service treatment records, VA medical treatment records, private treatment records, and statements in support of the claims have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c) (2)  requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the April 2015 videoconference hearing, the undersigned VLJ identified the issues on appeal.  The VLJ elicited information from the Veteran as to what the dates he believes are the correct effective dates for claimed disabilities.  The Veteran has not alleged that there were any deficiencies in the Board hearing under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  The Board has not identified any hearing deficiency.  In Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly explain the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2)  had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication that the Veteran had any additional information to submit.  The Board finds no deficiency in the Board hearing or in development of the claim. See id.  

Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of the claim being decided herein that has not been obtained. No further notice or assistance to him with his claims is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


III.  Earlier Effective Date Claims

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  Unless otherwise provided, the effective date of compensation will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a). 

Appellate review of a rating decision is initiated by a NOD and completed substantive appeal after a SOC has been furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Failure to perfect an appeal renders a rating decision final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A final decision is generally not subject to revision on the same factual basis.  38 C.F.R. § 3.104(a).  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. §§ 3104(b), 3.105(a). 

The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  It is settled law that the effective date for the grant of service connection following a final decision is the date of the reopened claim.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("the Court thus holds that the effective date statute, 38 U.S.C.A. § 5110(a) , is clear on its face with respect to granting an effective date for an award of VA periodic monthly benefits no earlier than the date that the claim for reopening was filed").  In the Sears case, the Court explained that the statutory framework did not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim.  The Court explained that the term, new claim, as it appeared in 38 C.F.R. § 3.400(q), means a claim to reopen a previously and finally decided claim. 

Under VA regulations, a claim includes a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim. 

General rules defining informal claims apply to claims for entitlement to disability benefits raised under a theory of secondary causation. See Ellington v. Nicholson, 22 Vet. App. 141, 145-47 (2007).

Secondary service connection is granted for a "disability which is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  "When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition." 38 C.F.R. § 3.310(a).  The "plain meaning of th[is] regulation is and has always been to require VA to afford secondarily service-connected conditions the same treatment (no more or less favorable treatment) as the underlying service-connected conditions for all determinations."   Roper v. Nicholson, 20 Vet .App. 173, 181   (2006).  Building on Roper, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a requirement that a secondary condition 'be considered a part of [an] original condition' does not, in our view, establish that the original condition and the secondary condition must receive identical effective dates."   Ellington v. Peake, 541 F.3d 1364, 1369 (Fed. Cir. 2008).  "Indeed, a per se rule requiring identical effective dates for primary and secondary conditions would be illogical, given that secondary conditions may not arise until years after the onset of the original condition." Id.  The Federal Circuit concluded that "the effective date for secondary conditions is governed by [38 C.F.R. §] 3.400, which establishes the effective date as the 'date of receipt of claim, or [the] date entitlement arose, whichever is later.' " Id.  It explained:  We think this result is consistent with 38 U.S.C. § 5110, the statute which governs the effective date of awards.  Section 5110(a) provides generally that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim ... shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  The statute contains no exception to this rule for a claim, such as the one filed in this case, seeking service connection for an alleged secondary condition.  Id.  at 1370 (emphasis added).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Turning now to the relevant procedural history in this case, the record reflects that on November 8, 1999, VA received the Veteran's original service connection claims for bilateral shoulder, bilateral wrist, and cervical spine disabilities, as relevant here.  A March 2000 rating decision denied the service connection claims for bilateral shoulder, bilateral wrist, and cervical spine disabilities on the bases of no evidence of current shoulder, wrist, and/or cervical spine disabilities and no evidence of a nexus between claimed disabilities and service. The RO issued this rating decision with notice in the following month, April 2000.  The Veteran did not perfect an appeal of the March 2000 rating decision.   

In a September 2007 rating decision, the RO granted service connection for a cervical spine disability, from February 20, 2004. 

The July 2011 rating decision on appeal here granted service connection for right wrist osteoarthritis and left wrist osteoarthritis, assigning separate 10 percent ratings from February 20, 2004; granted service connection for osteoarthritis of the right shoulder assigning a 10 percent rating from February 20, 2004; granted service connection for tendonitis of the left shoulder assigning a 10 percent rating from May 20, 2004; and granted service connection for peripheral neuropathy of the right and left shoulders, assigning separate 10 percent ratings from May 27, 2010.   

In August 2011, the Veteran issued a statement which the Board construed a notice of disagreement as to the effective dates assigned in the 2011 rating decision. 

In September 2011, the Board remanded the claims for further development, to include the issuance of a statement of the case (SOC) with regard to the earlier effective dates assigned in the 2011 rating decision.  Following the Board remand, the RO issued a SOC in June 2013 in which it continued the denial of an effective date earlier than February 20, 2004, for right and left wrist osteoarthritis and denial of an effective date earlier than May 27, 2010, for the awards of service connection for peripheral neuropathy of the right and left shoulders.  Although the RO did not issue a SOC per se with respect to earlier effective date claims for osteoarthritis of the right shoulder and tendonitis of the left shoulder, it did adjudicate these issues in a June 2013 rating decision.  Therefore, the Board finds that substantial compliance with the remand directive to "issue a SOC" was accomplished.  The Veteran subsequently perfected an appeal of these issues in August 2013.

Also in August 2013, the RO issued a rating decision finding CUE in the rating decision that granted service connection for the Veteran's cervical spine disability and accordingly, assigned an effective date of November 8, 1999, as there was medical evidence of a cervical spine disability at that time.

a.   Right Shoulder Osteoarthritis/Left Shoulder Tendonitis

On review, there is no basis under the law to support an effective date earlier than June 18, 2003, for the award of service connection for right shoulder osteoarthritis and left shoulder tendonitis.  As indicated, the March 2000 rating decision denied service connection for bilateral shoulder disability.  Absent CUE error in the rating decision denying service connection for bilateral shoulder disability, which the Veteran does not allege, that determination is final.  38 U.S.C.A. § 7105 (West 2014). 

Notably, VA did not receive any correspondence from the Veteran mentioning his shoulders and/or indicating an intent to apply for service connection for bilateral shoulder disability between March 2000 (the date of the last final rating decision denying service connection for bilateral shoulder disability) and June 18, 2003, (the date of the Veteran's petition to reopen).  Indeed, as noted, any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application, which was June 18, 2003.  The RO, in its June 2013 rating decision, has therefore already assigned the earliest possible effective date for its grant of the reopened claims.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003). 

Under the law, June 18, 2003, is the proper effective date for the grant of service connection for bilateral shoulder disability because it is the date to reopen.  There is no basis to assign an effective date earlier than June 18, 2003, for the award of service connection for the Veteran's bilateral shoulder disability.  Indeed, the Court held, in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."

b.  Peripheral Neuropathy of the Right and Left Shoulders Secondary to Service-Connected Cervical Spine Disability

The Veteran did not file a claim for peripheral neuropathy per se; rather, the RO granted service connection for such disability on its own initiative after receiving the medical findings from a May 2010 VA examination which related his peripheral neuropathy in the shoulders to his service-connected cervical spine disability.  The effective date assigned was May 27, 2010, the date of that examination.  The Veteran asserts that an earlier effective date is warranted.  

The Court has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  Rather, "[a] claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  Thus, the scope of the Veteran's claim for a cervical spine disability includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  

Procedurally, as indicated, the RO's March 2000 rating decision denied service connection for the cervical spine disability.  Significantly however, the Veteran subsequently alleged CUE in the rating decision (see September 2011 Board decision) and the RO, in the August 2013 rating decision, ultimately found CUE.  As such, the RO's March 2000 rating decision is not considered final as it relates to the Veteran's cervical spine claim.  Accordingly, the grant of service connection for cervical spine disability is based on the Veteran's original November 1999 claim as the record at that time did contain evidence of a current cervical spine disability.   

On review, the Board finds that an effective date of November 8, 1999, is warranted for the award of service connection for peripheral neuropathy of the right and left shoulders.  Notably, on his November 8, 1999 claim, the Veteran stated that the back injury in service has now affected his upper back, shoulders, and neck, in pertinent part.  He asked that the RO consider them as secondaries and residuals of the service connected spine disability.  Moreover, at that time, the record had already contained numerous complaints of numbness and tingling in the arms as shown on the Veteran's STRs and on a February 1998 VA examination report.  In fact, his x-rays taken in February 1998 showed evidence of mild neural foraminal narrowing on the right at C3-4, which is the same finding that was shown during the May 2010 examination and the same finding that supported the diagnosis of peripheral neuropathy of the shoulders which was related to the cervical spine disability.  Thus, under Clemons, the Board finds that the Veteran's initial claim for service connection for a cervical spine disability reasonably encompassed a related shoulder disability.  

But having said that, the effective date for a secondarily service-connected condition (such as the Veteran's peripheral neuropathy) is not necessarily identical to that of the original condition (cervical spine disability).  Instead, the effective date can arise no earlier than the date on which the Veteran applied for benefits for the secondary condition.  See Ellington v. Peake, 531 F.3d 1364 (Fed. Cir. 2008); Roper v. Nicholson, 20 Vet. App. 173, 181 (2006).  Nonetheless, if it is shown that his November 1999 claim was for peripheral neuropathy, not just for a cervical spine disability, he could circumvent this general rule or it would not apply to his particular situation and circumstances. Although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  Thus, resolving all reasonable doubt in the Veteran's favor, the RO had constructive notice of his peripheral neuropathy claim since the cervical spine claim; such claim reasonably included secondary manifestations in the shoulders.  Regardless of whether a claimant identifies a particular disorder upon filing the claim, the scope of the claim is not limited to that condition, but is considered a claim for any disability that reasonably may be encompassed by several factors - including his description of the claim, the symptoms he describes, and the information he submits or that VA obtains in support of his claim.  See Clemons, supra. 

Accordingly, the Board finds that an earlier effective date of November 8, 1999, (though no earlier) is warranted for the grant of service connection for the bilateral shoulder peripheral neuropathy as secondary to the service-connected cervical spine disability, as this was the date of receipt of the Veteran's original claim for service connection for  the cervical spine disability. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2015).  However, an effective date prior to November 8, 1999, may not be assigned for this disability as the effective date of service connection for this secondarily service-connected disorder may not be earlier than the effective date of service connection for the precipitating cervical spine disability.  Id.; Ellington, supra.

c.  Right and Left Wrist Osteoarthritis

On review, there is no basis under the law to support an effective date earlier than February 20, 2004, for the award of service connection for right and left wrist osteoarthritis.

As indicated, the March 2000 rating decision denied service connection for bilateral wrist disability.  Absent clear and unmistakable error in the rating decision denying service connection for bilateral wrist disability, which the Veteran does not allege, that determination is final.  38 U.S.C.A. § 7105 (West 2014). 

Notably, VA did not receive any correspondence from the Veteran mentioning his wrists and/or indicating an intent to apply for service connection for bilateral wrist disability between March 2000 (the date of the last final rating decision denying service connection for bilateral wrist disability) and February 20, 2004, (the date of the Veteran's petition to reopen).  Indeed, as noted, any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application, which was February 20, 2004.  The RO has therefore already assigned the earliest possible effective date for its grant of the reopened claims.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  

Under the law, February 20, 2004, is the proper effective date for the grant of service connection for osteoarthritis of the right and left wrists because it is the date to reopen.  There is no basis to assign an effective date earlier than February 20, 2004, for the award of service connection for the Veteran's bilateral wrist osteoarthritis.  Indeed, the Court held, in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."

ORDER

An effective date earlier than June 18, 2003, for the grant of service connection for osteoarthritis of the right shoulder is denied.
 
An effective date earlier than June 18, 2003, for the grant of service connection for tendonitis of the left shoulder is denied.
 
An effective date of November 8, 1999, for the award of peripheral neuropathy of the right shoulder, secondary to cervical spine disability, is granted, subject to the law and regulations governing the payment of monetary benefits.

An effective date of November 8, 1999, for the award of peripheral neuropathy of the left shoulder, secondary to cervical spine disability, is granted, subject to the law and regulations governing the payment of monetary benefits.

An effective date earlier than February 20, 2004, for the grant of service connection for right wrist osteoarthritis is denied.
 
An effective date earlier than February 20, 2004, for the grant of service connection for left wrist osteoarthritis is denied.


____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


